       Case 2:20-cv-01027-JCM-DJA Document 1 Filed 06/22/20 Page 1 of 15




George Haines, Esq.
FREEDOM LAW FIRM, LLC
8985 S. Eastern Ave., Suite 350
Las Vegas, NV 89123
702.880.5554 ext. 222
Efax: 702.967.6666
Email: ghaines@freedomlegalteam.com

Matthew I. Knepper, Esq.
Nevada Bar No. 12796
Miles N. Clark, Esq.
Nevada Bar No. 13848
KNEPPER & CLARK LLC
5510 S. Fort Apache Rd, Suite 30
Las Vegas, NV 89148-7700
Phone: (702) 856-7430
FAX: (702) 447-8048
Email: matthew.knepper@knepperclark.com
Email: miles.clark@knepperclark.com

Attorneys for Plaintiff
                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA

                                                   :
 ALFREDO SALAZAR,                                  :
                                                       Civil Action No.:
                                                   :
                          Plaintiff,               :
                                                       COMPLAINT FOR DAMAGES
        v.                                         :
                                                       PURSUANT TO THE FAIR CREDIT
                                                   :
                                                       REPORTING ACT, 15 U.S.C. § 1681, ET
 BACKGROUNDCHECKS.COM,                             :
                                                       SEQ.
                                                   :
                          Defendants.              :
                                                       JURY TRIAL DEMANDED
                                                   :


                                   JURISDICTION AND VENUE

1.     This Court has federal question jurisdiction because this case arises out of violations of

       federal law. 15 U.S.C. § 1681 et seq.; 28 U.S.C. § 1331; Smith v. Community Lending, Inc.,

       773 F. Supp. 2d 941, 946 (D. Nev. 2011).




                                               1
       Case 2:20-cv-01027-JCM-DJA Document 1 Filed 06/22/20 Page 2 of 15




2.     This action arises out of Defendant’s violations of the Fair Credit Reporting Act, 15 U.S.C.

       §§ 1681-1681(x) (“FCRA”).

3.     Venue is proper in the United States District Court for the District of Nevada pursuant to

       28 U.S.C. § 1391(b) because Plaintiff resides in Clark County, the State of Nevada and

       because Defendant is subject to personal jurisdiction in the County of Clark, State of

       Nevada as it conducts business there. Venue is also proper because, the conduct giving rise

       to this action occurred in Nevada. 28 U.S.C. § 1391(b)(2). Further, Early Warning has a

       registered agent of service in Nevada and is listed with the Nevada Secretary of State as a

       foreign limited liability company doing business in Nevada.

                                            PARTIES
  4.   Plaintiff is a natural person residing in the County of Clark, State of Nevada. Plaintiff is a

       “consumer” as that term is defined by 15 U.S.C. § 1681a(c).

  5.   Defendant Backgroundchecks.com (“Background”) is a corporation with its principal place

       of business in Texas which does business in Nevada. Background compiles its consumer

       reports based on information it receives from numerous third parties, including, inter alia,

       Genuine Data Services, Inc., (“Genuine”), a criminal data aggregator. Background makes

       these consumer reports available for purchase on the internet by anyone for, inter alia,

       employment screening purposes. As such, Background is a “consumer reporting agency”

       as that term is defined by 15 U.S.C. § 1681a(f).

  6.   Unless otherwise indicated, the use of Background’s name in this Complaint includes all

       agents, employees, officers, members, directors, heirs, successors, assigns, principals,

       trustees, sureties, subrogees, representatives, and insurers of Defendants named.




                                                 2
     Case 2:20-cv-01027-JCM-DJA Document 1 Filed 06/22/20 Page 3 of 15




                               FACTUAL ALLEGATIONS

                               General Statutory Background

7.   The United States Congress has found the banking system is dependent upon fair and

     accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the

     banking system, and unfair credit reporting methods undermine the public confidence,

     which is essential to the continued functioning of the banking system. Congress enacted

     the FCRA to insure fair and accurate reporting, promote efficiency in the banking system,

     and protect consumer privacy. The FCRA seeks to ensure consumer reporting agencies

     exercise their grave responsibilities with fairness, impartiality, and a respect for the

     consumer’s right to privacy because consumer reporting agencies have assumed such a

     vital role in assembling and evaluating consumer credit and other information on

     consumers.

8.   The FCRA protects consumers through a tightly wound set of protections from the material

     risk of harms that otherwise flow from inaccurate reporting. Thus, through the FCRA,

     Congress struck a balance between the credit industry’s desire to base credit decisions on

     accurate information, and consumers’ substantive right to protection from damage to

     reputation, shame, mortification, and the emotional distress that naturally follows from

     inaccurate reporting of a consumer’s fidelity to his or her financial obligations.


                                        COUNT 1
               FAILURE TO PROVIDE CLEAR AND ACCURATE DISCLOSURES
                       [In violation of 15 U.S.C. § 1681g(a)(1)]

9.   Plaintiff incorporates and realleges each of the preceding paragraphs as though stated fully

     herein.




                                               3
       Case 2:20-cv-01027-JCM-DJA Document 1 Filed 06/22/20 Page 4 of 15




 10.   The FCRA entitles the consumer to take an active role in the protection of his or her

       sensitive personal information, by giving the consumer a right to request “All information

       in the consumer’s file at the time of the request.” 15 U.S.C. § 1681g(a)(1).1 Disclosure of

       complete information in a consumer’s file permits the consumer to determine whether any

       information is inaccurate, as well as protect a consumer’s privacy. See 15 U.S.C. §

       1681a(d)(2)(A)(iii); 1681b(c).

 11.   Specifically, and pursuant to Section 1681g, when a CRA discloses to a consumer that

       consumer’s file, the disclosure must “clearly and accurately” reflect all the information in

       that consumer’s file at the time of the disclosure. 15 U.S.C. § 1681g(a)(1); Ramirez v.

       TransUnion LLC, --- F.3d ----, 2020 WL 946973, at *15-16 (9th Cir. Feb. 27, 2020).

       Information which is either unclear or inaccurate violates the statute and creates liability. See

       Leoni v. Experian Information Solutions, Inc., No. 17-cv-1408-RFB-VCF, 2019 WL

       4866118, at *4 (D. Nev. Sept. 26, 2019).

 12.   The Ninth Circuit evaluates the clarity and accuracy of a disclosure by recourse to how an

       average consumer would view them. See Shaw v. Experian Information Solutions, Inc., 891

       F.3d 749 (9th Cir. 2018). “File,” is explicitly defined in the FCRA, and when applied to

       consumers, means, “all of the information on that consumer and retained by a consumer

       reporting agency regardless of how the information is stored.” 15 U.S.C. § 1681a(g).

 13.   The Ninth Circuit has defined “file” as all information the CRA maintains on a consumer

       that has been, or might be, included in a consumer report on that consumer. See Shaw, 891

       F.3d at 759-60. Disclosure also furthers the FCRA’s privacy policies, by providing a




 1
   This requirement is subject to exceptions in Sections 1681h(a)(1) and 1681g(a)(1)(A)-(B),
which are not relevant here.
                                                  4
      Case 2:20-cv-01027-JCM-DJA Document 1 Filed 06/22/20 Page 5 of 15




      consumer the opportunity to police their reported information for fraud, and to determine

      whether that consumer should exercise their rights to refuse to permit a company to share

      data between its affiliate companies, and to opt out of receipt of promotional mailings. See

      15 U.S.C. §§ 1681a(d)(2)(A)(iii); 1681b(c).

14.   On or about September 23, 2019, Plaintiff obtained his consumer disclosure from

      Background, identified by Report ID # 261178377 (“Background Disclosure”). On the

      face of the Background Disclosure, Plaintiff identified over 70 public records. These

      included inaccurately reported criminal offenses that did not apply to him in any respect,

      such as: (1) Forgery in the State of Washington; (2) Battery with Serious Bodily Injury in

      Stanislaus County, CA; (3) Battery Spouse Stanislaus County, CA; (4) OVI (IMP) 1st

      offense Butler County OH; (5) Terroristic Threat Panola County, TX; and (6) DWI Fort

      Bend County, TX, among many others.

15.   Some of the other information was impossible to decipher.

16.   For example, on one of the criminal records from Cook County, IL, Background indicated

      that Salazar was subject to 1994 offense of “Unspecified,” with a “QQ” “Degree Of

      Offense,” which carried a minimum sentence of “1M.” This information was so unclear

      that Salazar had no idea what the actual offense referred to.

17.   Another example can be found in a 1987 Los Angeles County that Background once again

      listed as an “Unspecified” offense, which Background characterized as a “Criminal

      Felony.” Even though Background reported that Plaintiff was guilty of a felony offense—

      which he wasn’t—Background failed to specify the offense. This information was so

      unclear that Salazar had no idea what the actual offense referred to.




                                               5
      Case 2:20-cv-01027-JCM-DJA Document 1 Filed 06/22/20 Page 6 of 15




18.   There are several more examples of Background’s failure to clearly disclose to Plaintiff the

      information it was maintaining about him. This is particularly the case where, as here,

      upon information and belief, this criminal history was information that Background

      published to third-parties.

 19. Background’s continued inaccurate reporting of the criminal history, in light of its

      knowledge of the actual errors and omissions was willful. Indeed, regarding the erroneous

      criminal history, Plaintiff disputed this information, on the face of the Background

      Disclosure and Reinvestigation, Background admitted that the information that it was

      reporting was subject to inaccuracy. In other words, Background expressly acknowledged

      that its reporting was likely in accurate, but chose to report it in reckless disregard for what

      it knew was likely to include inaccurate information. Plaintiff is, accordingly, eligible for

      statutory damages.

 20. Background’s failures under subsection 1681g(a)(1) are at least negligent. Background

      had a duty to clearly and accurately disclose all the information in Plaintiff’s consumer file,

      each of which Background breached as discussed above.

 21. Background’s breaches in each instance were the proximate and actual cause of Plaintiff’s

      actual damages in the form of informational injury. This injury is a form of actual damage

      to Plaintiff because it deprived him of the ability to meaningfully dispute inaccurate and

      incomplete information otherwise reporting in her consumer file at Background.

 22. This damage may be measured by a person’s willingness to pay to avoid the result here:

      suppression of their positive payment performance.

 23. This damage may also be measured by Plaintiff’s loss of enjoyment from otherwise

      receiving the credit he would have had, if Background had not used completely useless



                                                 6
      Case 2:20-cv-01027-JCM-DJA Document 1 Filed 06/22/20 Page 7 of 15




      terms like “Unspecified” to describe criminal records Background also associated with

      felonies, for example.

 24. Background’s decision to make these inaccurate, incomplete, and misleading disclosures

      has deprived Plaintiff of information she was entitled to receive under 15 U.S.C. §

      1681g(a). As such, she lost a benefit conferred on her by Congress, which cannot be

      replaced.

 25. Plaintiff has been required to retain counsel to prosecute this action based on this defective

      investigation and reinvestigation, and is entitled to recover reasonable attorney’s fees and

      costs. See 15 U.S.C. §§ 1681n, 1681o.

                                            COUNT 2
                          FAILURE TO REASONABLY REINVESTIGATE
                         [In violation of 15 U.S.C. § 1681i(a)(1)-(6)]

26.   Plaintiff incorporates and realleges each of the preceding paragraphs as though stated fully

      herein.

27.   Under Section 1681i(a), a consumer may dispute any inaccurate item of information

      contained in their file by notifying the reporting agency of the inaccuracy.

28.   On or about September 23, 2019, Plaintiff obtained his consumer disclosure from

      Background, identified by Report ID # 261178377 (“Background Disclosure”). On the

      face of the Background Disclosure, Plaintiff identified over 70 incorrectly reported public

      records that included inaccurately reported criminal offenses that did not apply to him in

      any respect, such as: (1) Forgery in the State of Washington; (2) Battery with Serious

      Bodily Injury in Stanislaus County, CA; (3) Battery Spouse Stanislaus County, CA; (4)

      OVI (IMP) 1st offense Butler County OH; (5) Terroristic Threat Panola County, TX; and

      (6) DWI Fort Bend County, TX, among many others.


                                               7
      Case 2:20-cv-01027-JCM-DJA Document 1 Filed 06/22/20 Page 8 of 15




29.   After receipt of the Background Disclosure, on or about November 1, 2019, pursuant to 15

      U.S.C. § 1681i(a)(1)(A), Plaintiff disputed Background’s reported information regarding

      misreported public record information identified above.

30.   Specifically, Plaintiff mailed a written dispute, certified, return receipt to Background,

      requesting the disputed inaccurate and incorrect derogatory information be removed,

      corrected, or deleted (“Background Dispute Letter”).

31.   Background received Plaintiff’s dispute, because it acknowledged the same in a December

      19, 2019 letter to Plaintiff.

32.   Upon information and belief, upon receiving the Background Dispute Letter, Background

      timely notified the public records furnishers of the dispute based on its mandated statutory

      duty pursuant to 15 U.S.C. § 1681i(a)(2).

33.   Background was required to conduct an investigation pursuant to 15 U.S.C. § 1681i, and

      to respond to her dispute within either 30 or 45 days, as required under Section 1681i(a)(3)

      or (6).

34.   On or about December 19, 2019, Plaintiff received notification from Background through

      its “reinvestigation” (“Background Report No. 261178377”) that Background received

      notice of Plaintiff’s dispute pursuant to 15 U.S.C. § 1681i(a)(6), and verified the disputed

      information as “Updated”.

35.   Had Background engaged in a reasonable reinvestigation, it would have determined that

      none of the public records in dispute were accurately attributed to Plaintiff. After all, when

      he sent his Background Dispute Letter to Background, Plaintiff included a copy of his

      Nevada Driver’s License, and identified himself by reference to his Social Security

      Number, his birthdate, and current address; each of these were sufficient cross-reference



                                                8
       Case 2:20-cv-01027-JCM-DJA Document 1 Filed 06/22/20 Page 9 of 15




       data by which Background should have confirmed that none of the public record

       information it was reporting belonged to Plaintiff.

 36.   However, several of the public records for traffic citations were still reporting on the face

       of the Background Reinvestigation, as was the DWI offense reporting from Fort Bend

       County, TX.

 37.   Background failed to conduct a reasonable reinvestigation as required by 15 U.S.C. §

       1681i(a), and wrongly verified inaccurate information in connection with Plaintiff’s

       consumer report.

 38.   Background failed to review all relevant information provided by Plaintiff in the dispute to

       Background, as required by and in violation of 15 U.S.C. § 1681i(a)(4).

 39.   Due to Background’s failure to reasonably reinvestigate Plaintiff’s dispute, Background

       further failed to correct and update Plaintiff’s information, thereby causing continued

       reporting of inaccurate information in violation of 15 U.S.C. §§ 1681e(b) and 1681i(a),

       respectively.

40.    Additionally, upon information and belief, Background provided third-parties with

       consumer reports about Plaintiff that included the disputed criminal history that did not

       belong to Plaintiff.

41.    Background’s continued inaccurate reporting of the criminal history, in light of its

       knowledge of the actual errors and omissions was willful. Indeed, regarding the erroneous

       criminal history, Plaintiff disputed this information, on the face of the Background

       Disclosure and Reinvestigation, Background admitted that the information that it was

       reporting was subject to inaccuracy. In other words, Background expressly acknowledged

       that its reporting was likely in accurate, but chose to report it in reckless disregard for what



                                                  9
      Case 2:20-cv-01027-JCM-DJA Document 1 Filed 06/22/20 Page 10 of 15




       it knew was likely to include inaccurate information. Plaintiff is, accordingly, eligible for

       statutory damages.

42.    Thus, Background’s failures under subsection 1681i(a) at least negligent. Background had

       a duty to reasonably reinvestigate, follow procedures designed to assure maximum possible

       accuracy, and clearly and accurately disclose all the information in Plaintiff’s consumer

       file, each of which Background breached as discussed above. Plaintiff’s efforts to correct

       Background’s incomplete and inaccurate reporting were fruitless resulting in this suit.

43.    Background’s breaches in each instance were the proximate and actual cause of Plaintiff’s

       actual damages in the form of informational injury. This injury is a form of actual damage

       to Plaintiff because it deprived Plaintiff of the ability to meaningfully dispute inaccurate

       and incomplete information otherwise reporting in his consumer file at Background.

44.    This damage from Background’s actions may be measured by a person’s willingness to

       pay to avoid the result here: suppression of their positive payment performance.

45.    This damage may also be measured by Plaintiff’s loss of enjoyment from otherwise

       receiving the credit she would have based upon her timely performance under the terms of

       her mortgage loan, which as it applies to her credit standing, constitutes a significant

       counterweight to the derogatory though otherwise accurate public record reporting of her

       bankruptcy.

46.    Background’s continued inaccurate reporting of the criminal history, in light of its

       knowledge of the actual errors and omissions was willful. Indeed, regarding the erroneous

       criminal history, Plaintiff disputed this information, on the face of the Background

       Disclosure and Reinvestigation, Background admitted that the information that it was

       reporting was subject to inaccuracy. In other words, Background expressly acknowledged



                                                10
      Case 2:20-cv-01027-JCM-DJA Document 1 Filed 06/22/20 Page 11 of 15




       that its reporting was likely in accurate, but chose to report it in reckless disregard for what

       it knew was likely to include inaccurate information. Plaintiff is, accordingly, eligible for

       statutory damages.

47.    As a result of Background’s continued incomplete and inaccurate reporting of Plaintiff’s

       criminal background—which was inaccurate in its entirety—Plaintiff has suffered actual

       damages, including without limitation issues regarding credit standing, out-of-pocket

       expenses in challenging the Defendants’ wrongful omissions, lost time required to dispute

       this information, damage to Plaintiff’s creditworthiness, and informational injury.

48.    Plaintiff has been required to retain counsel to prosecute this action based on this defective

       investigation and reinvestigation, and is entitled to recover reasonable attorney’s fees and

       costs. See 15 U.S.C. §§ 1681n, 1681o.

                                              COUNT 3
                 FAILURE TO MAINTAIN PROCEDURES REASONABLY DESIGNED
                        TO ASSURE MAXIMUM POSSIBLE ACCURACY
                           [In violation of 15 U.S.C. § 1681e(b)]

49.    Plaintiff incorporates and realleges each of the preceding paragraphs as though stated fully

       herein.

50.    As part of its affirmative obligations to assure the accuracy of its reported data, the

       consumer reporting agencies are required to adopt “reasonable procedures designed to

       ensure maximum possible accuracy of the information concerning the individual about

       whom the report relates.” 15 U.S.C. § 1681e(b).

51.    A reporting agency need not publish a consumer report to a third party; rather, it is satisfied

       where an agency makes consumer reports available for third parties to acquire, regardless

       of whether a consumer can prove that a consumer report was ever published to a third party.

       Ramirez, 2020 WL 946973, at *12.

                                                 11
      Case 2:20-cv-01027-JCM-DJA Document 1 Filed 06/22/20 Page 12 of 15




52.    Here, Background violated Section 1681e(b) in at least several material respects. Note that

       Plaintiff informed Background that it had nearly 70 inaccurate criminal records reporting

       for Plaintiff. Note also, the fact that Background deleted most of that disputed information.

       Accordingly, it was on notice that it had compiled patently inaccurate information about

       Plaintiff in the form of the criminal records.

53.    Despite this, Background reported new and also patently incorrect criminal record

       information about Plaintiff.


54.    For example, on one of the criminal records from Brazoria County TX, Background

       indicated that Salazar was subject to 2014 offense of “POSS CS PG <1G”. Background

       also reported that this offense was an “Adult Felony.” This information was so unclear

       that Salazar had no idea what the actual offense referred to. This information was also

       patently incorrect because Salazar has no such criminal history.

55.    Another example can be found in an offense in San Bernardino County that Background

       listed as “I22356(B) VC” offense. This information was so unclear that Salazar had no

       idea what the actual offense referred to. This information was also patently incorrect

       because Salazar has no such criminal history.

56.    Accordingly, Background failed to maintain reasonable procedures designed to assure

       maximum possible accuracy when it failed to identify this information as inaccurate. This

       is particularly so, given that Background was on notice of Plaintiff’s dispute regarding the

       same items of information.

57.    Background’s continued inaccurate reporting of the criminal history, in light of its

       knowledge of the actual errors and omissions was willful. Indeed, regarding the erroneous

       criminal history, Plaintiff disputed this information, on the face of the Background


                                                12
      Case 2:20-cv-01027-JCM-DJA Document 1 Filed 06/22/20 Page 13 of 15




       Disclosure and Reinvestigation, Background admitted that the information that it was

       reporting was subject to inaccuracy. In other words, Background expressly acknowledged

       that its reporting was likely in accurate, but chose to report it in reckless disregard for what

       it knew was likely to include inaccurate information. Plaintiff is, accordingly, eligible for

       statutory damages.

58.    Thus, Background’s failures under subsection 1681e(b) are at least negligent. Background

       had a duty to use policies and procedures reasonably designed to assure maximum possible

       accuracy, and clearly and accurately disclose all the information in Plaintiff’s consumer

       file, each of which Background breached as discussed above. Plaintiff’s efforts to correct

       Background’s incomplete and inaccurate reporting were fruitless resulting in this suit.

59.    Background’s breaches in each instance were the proximate and actual cause of Plaintiff’s

       actual damages in the form of informational injury. This injury is a form of actual damage

       to Plaintiff because it deprived Plaintiff of the ability to meaningfully dispute inaccurate

       and incomplete information otherwise reporting in his consumer file at Background.

60.    This damage from Background’s actions may be measured by a person’s willingness to

       pay to avoid the result here: suppression of their positive payment performance.

61.    This damage may also be measured by Plaintiff’s loss of enjoyment from otherwise

       receiving the credit she would have based upon her timely performance under the terms of

       her mortgage loan, which as it applies to her credit standing, constitutes a significant

       counterweight to the derogatory though otherwise accurate public record reporting of her

       bankruptcy.

62.    Background’s continued inaccurate reporting of the criminal history, in light of its

       knowledge of the actual errors and omissions was willful. Indeed, regarding the erroneous



                                                 13
      Case 2:20-cv-01027-JCM-DJA Document 1 Filed 06/22/20 Page 14 of 15




       criminal history, Plaintiff disputed this information, on the face of the Background

       Disclosure and Reinvestigation, Background admitted that the information that it was

       reporting was subject to inaccuracy. In other words, Background expressly acknowledged

       that its reporting was likely in accurate, but chose to report it in reckless disregard for what

       it knew was likely to include inaccurate information. Plaintiff is, accordingly, eligible for

       statutory damages.

63.    As a result of Background’s continued incomplete and inaccurate reporting of Plaintiff’s

       criminal background—which was inaccurate in its entirety—Plaintiff has suffered actual

       damages, including without limitation issues regarding credit standing, out-of-pocket

       expenses in challenging the Defendants’ wrongful omissions, lost time required to dispute

       this information, damage to Plaintiff’s creditworthiness, and informational injury.

64.    Plaintiff has been required to retain counsel to prosecute this action based on this defective

       investigation and reinvestigation, and is entitled to recover reasonable attorney’s fees and

       costs. See 15 U.S.C. §§ 1681n, 1681o.


                                     PRAYER FOR RELIEF

 Plaintiff respectfully requests the Court grant Plaintiff the following relief against Defendants:

      an award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1) (all counts);

      an award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1) (all counts);

      an award of punitive damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(2)

       (all counts);

      an award of costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C. §

       1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendant for each incident of

       negligent noncompliance of the FCRA (all counts); and

                                                 14
      Case 2:20-cv-01027-JCM-DJA Document 1 Filed 06/22/20 Page 15 of 15




       any other relief the Court may deem just and proper (all counts).

                                            TRIAL BY JURY
        Pursuant to the seventh amendment to the Constitution of the United States of America,

Plaintiff is entitled to, and demands, a trial by jury.

Dated: June 10, 2020
                                                          Respectfully submitted,

                                                          /s/ George Haines, Esq.
                                                          George Haines, Esq.
                                                          FREEDOM LAW FIRM, LLC
                                                          8985 S. Eastern Ave., Suite 350
                                                          Las Vegas, NV 89123

                                                          Matthew I. Knepper, Esq.
                                                          Miles N. Clark, Esq.
                                                          KNEPPER & CLARK LLC
                                                          5510 S. Fort Apache Rd, Suite 30
                                                          Las Vegas, NV 89148-7700

                                                          Attorneys for Plaintiff




                                                   15
